UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22417 Destra Investment Trust (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:1-630-241-4200 Date of fiscal year end: September 30 Date of reporting period: June 30, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO OF INVESTMENTS June 30, 2014 (unaudited) Number of Shares Description Fair Value Common Stocks - 98.3% Consumer Discretionary - 3.6% Darden Restaurants, Inc. $ 1,066,200 Mattel, Inc. Energy - 32.9% Energy Transfer Equity LP Energy Transfer Partners LP Ensco PLC - Class A (United Kingdom) Enterprise Products Partners LP Golar LNG Ltd. (Bermuda) Kinder Morgan Energy Partners LP Linn Energy LLC ONEOK Partners LP Plains All American Pipeline LP Seadrill Ltd. (Bermuda) Spectra Energy Corp. The Williams Cos., Inc. Total SA, ADR (France) Financials - 11.8% Ares Capital Corp. Bank of Montreal (Canada) CME Group, Inc. - Class A Digital Realty Trust, Inc. HCP, Inc. OMEGA Healthcare Investors, Inc. Senior Housing Properties Trust Health Care - 14.4% Baxter International, Inc. GlaxoSmithKline PLC, ADR (United Kingdom) Johnson & Johnson Merck & Co., Inc. Novartis AG, ADR (Switzerland) Pfizer, Inc. Industrials - 3.7% General Electric Co. Information Technology - 14.2% Cisco Systems, Inc. Intel Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. Microsoft Corp. Seagate Technology PLC (Ireland) Materials - 4.2% International Paper Co. Potash Corp. of Saskatchewan, Inc. (Canada) Telecommunication Services - 5.5% AT&T, Inc. BCE, Inc. (Canada) Verizon Communications, Inc. Vodafone Group PLC, ADR (United Kingdom) Utilities - 8.0% American Water Works Co., Inc. National Grid PLC, ADR (United Kingdom) NiSource, Inc. Number of Shares Description Fair Value Total Common Stocks (Cost $48,851,302) $ 60,410,779 Money Market Mutual Funds - 3.0% Fidelity Institutional Money Market Prime, 0.00% (a) (Cost $1,853,810) Total Investments - 101.3% (Cost $50,705,112) Liabilities in excess of other Assets - (1.3%) Net Assets - 100.0% $ 61,458,680 % of Summary by Country Fair Value Net Assets Bermuda $ 2,597,950 % Canada France Ireland Switzerland United Kingdom United States Total Investments Liabilities in excess of other Assets ) Net Assets % ADR - American Depositary Receipt LLC - Limited Liability Corporation LP - Limited Partnership PLC - Public Limited Company SA - Corporation (a) Interest rate shown reflects yield as of June 30, 2014. FEDERAL INCOME TAX MATTERS For the period ended June 30, 2014, the cost of investments on a tax basis including any adjustment for financial reporting purposes, were as follows*: Cost of Gross Unrealized Gross Unrealized Net Unrealized Fund Investments Appreciation Depreciation Appreciation Destra Dividend Total Return Fund $ 50,711,106 $ 12,426,047 $ (872,564) $ 11,553,483 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. FAIR VALUE MEASUREMENT In accordance with Financial Accounting Standards Board’s Accounting Standards Codification, Section 820-10, Fair Value Measurements and Disclosures (“ASC 820-10”), fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability. ASC 820-10 establishes three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g., yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g., discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund has adopted policies and procedures consistent with the Accounting Standard Update, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the standard requires reporting entities to disclose i) for Level 2 or Level 3 positions, the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e., transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer, and iii) purchases, sales, issuances and settlements for Level 3 positions must be shown on a gross basis in the Level 3 roll forward rather than as one net number. The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management. For Level 3 securities, the Fund estimates fair value based upon a variety of observable and non-observable inputs using procedures established in good faith by management. The Fund’s procedures are approved by the Board of Trustees. The following tables represent the Fund’s investments carried on the Portfolio of Investments by caption and by Level within the fair value hierarchy as of June 30, 2014: Destra Dividend Total Return Fund Level 1 Level 2 Level 3 Total Common Stocks* $ 60,410,779 $ - $ - $ 60,410,779 Money Market Mutual Funds - - Total $ 62,264,589 $ - $ - $ 62,264,589 * Please refer to the Portfolio of Investments to view securities segregated by industry type. The Fund held no Level 2 and Level 3 securities during the period ended June 30, 2014. There were no transfers between valuation levels during the period ended June 30, 2014. Item 2. Controls and Procedures. (a) The registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. Certifications pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Destra Investment Trust By (Signature and Title)*/s/ Nicholas Dalmaso Nicholas Dalmaso, Chief Executive Officer (principal executive officer) DateAugust 21, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Nicholas Dalmaso Nicholas Dalmaso, Chief Executive Officer (principal executive officer) DateAugust 21, 2014 By (Signature and Title)*/s/ Linda Fryer Linda Fryer, Chief Financial Officer (principal financial officer) DateAugust 21, 2014 * Print the name and title of each signing officer under his or her signature.
